SCHWARTZ, Chief Judge.
The appellee duly domesticated a Venezuelan judgment against the appellant in Florida. Although the defendant unsuccessfully raised an objection to the service of process upon him, he did not appeal from the adverse judgment. His present contention, raised in defense of post-judgment enforcement proceedings, which again claims that the trial court lacked personal jurisdiction, therefore, may no longer be asserted. See State ex rel. Fulton Bag & Cotton Mills v. Burnside, 153 Fla. 599, 15 So.2d 324 (1943); E.H.G. Enters., Inc. v. Amstell, 342 So.2d 1061 (Fla. 3d DCA 1977). For this reason, the order on review, which denied a motion to dismiss those proceedings, is
Affirmed.